                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO



 RICHARD ALAN BERGESEN,
                                               Case No. 1:17-cv-00502-CWD
                      Petitioner,
                                               MEMORANDUM DECISION
        v.                                     AND ORDER

 ISCI WARDEN YORDY, IDAHO
 CAPP WARDEN FINN, and the
 IDAHO PAROLE COMIMSSION
 DIRECTOR JONES,

                      Respondents.


       Pending before the Court in this habeas corpus matter is Respondents’ Motion to

Dismiss. (Dkt. 32.) Petitioner Richard Bergesen has filed a response and a supplement

(Dkts. 37, 39), and Respondent has filed a reply. (Dkt. 38.) All parties have consented to

the jurisdiction of a United States Magistrate Judge to conduct all proceedings in this case

in accordance with 28 U.S.C. § 636(c). (Dkt. 15.)

       The Court takes judicial notice of the record from Petitioner’s state court

proceedings, lodged by the parties. See Fed. R. Evid. 201(b); Dawson v. Mahoney, 451

F.3d 550, 551 (9th Cir. 2006).

       Having carefully reviewed the record and considered the arguments of the parties,

the Court finds that the parties have adequately presented the facts and legal arguments in

the briefs and that oral argument is unnecessary. See D. Idaho L. Civ. R. 7.1(d).

Accordingly, the Court enters the following Order.

MEMORANDUM DECISION AND ORDER - 1
                              REVIEW OF MOTION TO DISMISS

          Petitioner is proceeding on his First Amended Petition for Writ of Habeas Corpus.

(Dkt. 25.) Respondents assert that this entire action, which challenges a parole hearing

and parole violations, is moot because Petitioner is once again on parole.

1.        Factual and Procedural Background

          Petitioner pleaded guilty to grand theft in a criminal action filed in the Fourth

Judicial District Court in Ada County, Idaho. (Dkt. 1 at 2.) The judgment of conviction

was entered in June of 2011. Petitioner received a unified sentence of 10 years’

incarceration in the custody of the Idaho Department of Correction (IDOC). After serving

a portion of his prison sentence, he was released on parole.

          Petitioner was arrested on parole violations on August 30, 2017. He was found

guilty of two parole violations, but was granted a diversion in lieu of parole revocation.

He was required to complete programming to address his mental health needs. (State’s

Lodging B-5, p. 5.) Petitioner was cleared for parole again on June 18, 2018, and he

remains on parole today.1 His sentence satisfaction date is December 28, 2020. He will

remain in legal custody of the Idaho Department of Correction until that date.

          Petitioner’s operative pleading, the First Amended Petition filed on March 5,

2018, challenges various aspects of the 2017 Idaho Commission of Pardons and Parole

hearing that resulted in guilty findings on violations of two special conditions of parole.

(Dkt. 31.)


1
     See https://www.idoc.idaho.gov/content/prisons/offender_search/detail/100296.


MEMORANDUM DECISION AND ORDER - 2
       The First Amended Petition raises several constitutional challenges to the parole

revocation hearing, including:

        1.    Violating I.C. § 20-229 and IDAPA Rule 50.01.01.400.07.b.ii;

        2.     Refusing to place a witness under oath and refusing to audio
               record the parole violation hearing;

        3.     Refusing Petitioner’s request to subpoena witnesses for the hearing;

        4.     Refusing to appoint counsel at state expense;

        5.     Violating his right to confront and cross-examine his accusers at
               the hearing;

        6.     Refusing to comply with the Idaho Rules of Evidence at the hearing; and

        7.     Failing to have a judge as the finder of fact, instead of a non-
               lawyer hearing officer.

 (Dkt. 25, pp. 8-10.) Petitioner also requests that this Court “reverse [his] parole violation

conviction and order his Gold Seal release from parole.” (Dkt. 25, p.8.) A “Gold Seal”

means that a person has completed the entirety of the sentence for his or her crime.

       On June 8, 2018, Respondents filed a motion to summarily dismiss this action

based on exhaustion grounds. (Dkt. 32.) Petitioner responded, asserting that his claims

were exhausted properly either by filing of an original petition for writ of habeas corpus

with the Idaho Supreme Court, or by filing of another state habeas corpus case in the state

magistrate court that is now on appeal to the state district court. (Dkt. 37.) In reply,

Respondents contend that the First Amended Petition challenging Petitioner’s parole

revocation hearing is moot because Petitioner is not incarcerated as a result of the parole

hearing, but is on parole. (Dkt. 38.) Alternatively, Respondents argue that this case

MEMORANDUM DECISION AND ORDER - 3
should be stayed pending Petitioner’s exhaustion of his claims that are now on appeal in

the state district court.

2.     Standard of Law for Summary Dismissal

       Rule 4 of the Rules Governing § 2254 Cases authorizes the Court to summarily

dismiss a petition for writ of habeas corpus when “it plainly appears from the face of the

petition and any attached exhibits that the petitioner is not entitled to relief in the district

court.” Where appropriate, a respondent is permitted to file a motion for summary

dismissal, rather than an answer. White v. Lewis, 874 F.2d 599, 602 (9th Cir. 1989).

       Federal habeas corpus relief may be granted where a petitioner “is in custody in

violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. §

2254(a). Habeas corpus is a proper remedy for parole revocation proceedings because

“the loss of liberty is a serious deprivation requiring that the parolee be accorded due

process.” Gagnon v. Scarpelli, 411 U.S. 778, 781 (1973). Habeas corpus review is limited

to the question of whether the petitioner has been deprived of his or her constitutional

rights by the manner in which the revocation hearing was held. See Morrissey v. Brewer,

408 U.S. 471, 490 (1972) (noting that, if the parole board had followed the minimum due

process standards, such a finding would “dispose of the due process claims.”).

       Accordingly, federal habeas corpus review does not include review of the

underlying merits of the Parole Commission’s decision—whether a parolee’s parole

should not have been revoked. Rather, as Respondents correctly assert here, if the

procedures deprived the parolee of his constitutional rights, then the remedy is to order

the parole commission to hold a new hearing. See Ford v. Wainright, 549 F.2d 981 (5th

MEMORANDUM DECISION AND ORDER - 4
Cir. 1977) (habeas petitioner is entitled only to an order for a “procedurally sound

hearing”).

       As for the mootness issue, the court has jurisdiction to adjudicate a claim only

when there exists a “present controversy as to which effective relief can be granted.”

Serena v. Mock, 547 F.3d 1051, 1053 (9th Cir. 2008) (quoting Feldman v. Bomar, 518

F.3d 637, 642 (9th Cir. 2008)). A claim that has become moot because of changed

circumstances does not present a live controversy.

3.     Discussion

       Respondent argues that, because the only remedy for a constitutionally-deficient

parole hearing is a new parole hearing, Petitioner’s claims are moot because he currently

is on parole. See Jones v. U.S. Bureau of Prisons, 903 F.2d 1178, 1181 (8th Cir. 1990).

The Court’s review of the law in this area supports Respondents’ position. See Lane v.

Williams, 455 U.S. 624 (1982); Spencer v. Kemna, 523 U.S. 1, 12-14 (1998) (a petitioner

must show that collateral consequences resulted from a prior parole revocation to avoid a

finding of mootness if the petitioner is paroled before the habeas corpus case is

adjudicated). See also Picrin-Peron v. Rison, 930 F.2d 773, 776 (9th Cir. 1991) (holding

that, because Picrin-Peron seeks release and has been released, “there is no further relief

we can provide.”).

       Petitioner requests that this Court penalize the Parole Commission for its alleged

violations of constitutional law by ordering that he be relieved of serving his full

sentence. He asks the Court to revise his sentence to end immediately, rather than in

2020. Petitioner also argues that the Court should adjudicate his claim that the Parole

MEMORANDUM DECISION AND ORDER - 5
Commission’s procedures are facially unconstitutional, regardless of whether he is on

parole.

          Rejecting a similar argument in Spencer v. Kemna, 523 U.S. 1 (1998), the United

States Supreme Court explained:

                 [P]etitioner argues that, even if his case is moot, that fact should be
          ignored because it was caused by the dilatory tactics of the state attorney
          general's office and the delay of the District Court. But mootness, however
          it may have come about, simply deprives us of our power to act; there is
          nothing for us to remedy, even if we were disposed to do so. We are not in
          the business of pronouncing that past actions which have no demonstrable
          continuing effect were right or wrong.

Id. at 18.

          As case law dictates, a new hearing is the only available remedy for a

constitutionally-deficient parole hearing. See Jones v. U.S. Bureau of Prisons, 903 F.2d at

1181 (“While it is correct that the Commission failed to comply with federal regulations

by failing to give Jones a parole hearing on the record in 1981, neither the district court

nor this court has the right to correct the mistake by ordering the petitioner released. The

most we can do is require the Parole Board to give the petitioner a fair hearing in

accordance with its rules and regulations at the earliest possible date.”) (citation and

punctuation altered).

          Petitioner argues that his claims are not moot, because he may be arrested again

and subjected to the allegedly unconstitutional parole provisions. That theory was

rejected in Spencer and Lane as entirely speculative. In addition, Petitioner has provided

no inkling of any collateral consequences arising from the fact that he was found guilty of



MEMORANDUM DECISION AND ORDER - 6
parole violations but was provided with a path to remain on parole rather than suffer

revocation.

      Accordingly, this action will be dismissed for lack of jurisdiction.

                                         ORDER

      IT IS ORDERED:

      1. Respondents’ Motion to Dismiss (Dkt. 32) is GRANTED, to the extent that the

          Court has no jurisdiction to entertain Petitioner’s moot claims, given his

          current parole status.

      2. This case will be dismissed without prejudice.

      3. The Court does not find its resolution of this habeas matter to be reasonably

          debatable, and a certificate of appealability will not issue. See 28 U.S.C.

          § 2253(c); Rule 11 of the Rules Governing Section 2254 Cases. If Petitioner

          files a timely notice of appeal, the Clerk of Court shall forward a copy of the

          notice of appeal, together with this Order, to the United States Court of

          Appeals for the Ninth Circuit. Petitioner may seek a certificate of appealability

          from the Ninth Circuit by filing a request in that court.



                                                 DATED: January 3, 2019


                                                 _________________________
                                                 Honorable Candy W. Dale
                                                 United States Magistrate Judge




MEMORANDUM DECISION AND ORDER - 7
